         1:19-cv-01366-MMM # 5             Page 1 of 7                                                E-FILED
                                                                           Friday, 17 April, 2020 10:58:45 AM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

KENYATTA WHITE,                                        )
                                                       )
                              Plaintiff,               )
v.                                                     )     No.: 19-cv-1366-MMM
                                                       )
MICHAEL MELVIN, et al.,                                )
                                                       )
                              Defendants.              )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se and upon payment of the filing fee, pursues a § 1983 action

for deliberate indifference to his serious medical needs at the Pontiac Correctional Center

(“Pontiac”). The case is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In

reviewing the Complaint, the Court accepts the factual allegations as true, liberally construing

them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts must be provided to “state a

claim for relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th

Cir. 2013)(citation and internal quotation marks omitted). While the pleading standard does not

require “detailed factual allegations”, it requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011)

quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff discloses that he has a history of seizure disorder, high blood pressure, and

problems with frequent urination. On December 21, 2017, Plaintiff was questioned by

Defendant Christopher Eaton regarding weapons found in the cell house where Plaintiff resided.

After the interview, Plaintiff was taken to administrative segregation on investigation status.

When Plaintiff was placed in his new cell, he asked an unidentified Sergeant about his Keppra



                                                 1
          1:19-cv-01366-MMM # 5          Page 2 of 7



seizure medicine, his Norvasc high blood pressure medication and the Desmopressin used to

treat his urinary frequency. Plaintiff alleges he had to wait three hours before the Defendant

Sergeant returned with nine Keppra pills, only a few days’ worth of the seizure medication.

Plaintiff does not indicate that he received the Norvasc or Desmopressin. Plaintiff claims that he

had to stretch the Keppra pills to make them last for four days. It is unclear as to how many pills

Plaintiff generally took in a day.

       Plaintiff asserts that from December 21, 2017 through December 28, 2017, he requested

his medication from nurses, including Nurse Sabrina and Nurse Tracy Ellersonk. He claims,

however, that he only received three days’ worth, not indicating by whom it was given or when

it was given. Plaintiff claims, further, that he asked “every” John Doe officer to call the

“hospital,” most likely the healthcare unit, and inform them that he was not getting his Keppra.

Plaintiff indicates that nurses continue to make rounds and to give him pain medication without

providing the other medications. On one of these occasions, an unidentified Jane Doe nurse

informed Plaintiff that it was unlikely he would suffer a seizure as the Keppra had built-up in his

system.

       On December 27, 2017, Plaintiff wrote an emergency grievance of the issue to Defendant

Melvin, the former Pontiac Warden. Defendant Melvin denied that the grievance represented an

emergency.

       Plaintiff indicates that on December 28, 2017, he suffered three seizures. After the third

seizure, he awoke in the prison healthcare unit. There, Plaintiff noted that he had cuts and

scrapes on his head, arms and hand; and pain in his neck, back and elbow. In addition, his

tongue was cut in four different places. Another inmate, Bryant Young, told Plaintiff that he had

been removed from his cell while handcuffed and shackled. Another, Demetrius Pettigrew told



                                                 2
         1:19-cv-01366-MMM # 5            Page 3 of 7



Plaintiff that, while taking him to the healthcare unit, the correctional officers had allowed him to

fall down a flight of stairs. Plaintiff does not reveal whether Mr. Pettigrew actually witnessed

this so as to have firsthand knowledge of the event.

         To state a claim for deliberate indifference to a serious medical need, Plaintiff must

 plead sufficient facts to establish that that he (1) suffered from an objectively serious medical

 condition; and (2) that the defendant was deliberately indifferent to a risk of serious harm

 from that condition. See Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012); Estelle v.

 Gamble, 429 U.S. 97, (1976); Farmer v. Brennan, 511 U.S. 835, 837 (1994). Here, Plaintiff

 states a colorable claim of deliberate indifference as Nurses Sabrina and Ellersonk, as well as

 the Doe Nurse who doubted Plaintiff would suffer a seizure, while knowing that he was not

 receiving the Keppra.

        Plaintiff fails to state a claim against the Defendant Sergeant who, within three hours,

provided him with a several days’ supply of Keppra. This is so, as Plaintiff does not allege that

this individual was aware that he was not receiving Keppra after the initial supply was exhausted.

        While Plaintiff appears to implicate other correctional officers in his claim that he

reported the lack of medication to “all,” this is too vague to put any Defendant on notice or to

allow any such individual to be identified. Plaintiff will be given an opportunity to replead to

address this issue. If he does so, he is to indicate the date on which he spoke to each officer

regarding the lack of medication, giving at least some description of the officer to aid in the

identification.

        While it is not clear, Plaintiff might be pleading a claim for his allegedly having been

dropped down a flight of stairs. The allegation that he was “allowed to fall,” however, appears to

assert negligence rather than deliberate indifference, a more purposeful standard. “Mere



                                                  3
         1:19-cv-01366-MMM # 5            Page 4 of 7



negligence, gross negligence, or recklessness in a tort-law sense in failing to know of an actual

threat or high probability of harm, however, does not give rise to Eighth Amendment liability.”

Clark v. Doe, 202 F.3d 272 at *1 (7th Cir. 1999). This claim is DISMISSED.

       Plaintiff names former Warden Melvin, apparently for having denied that Plaintiff’s

grievance represented an emergency. “Section 1983 creates a cause of action based on personal

liability and predicated upon fault; thus, ‘to be liable under [Section] 1983, an individual

defendant must have caused or participated in a constitutional deprivation.’” (Internal citations

omitted). An individual does not become liable for an alleged constitutional violation merely by

denying a grievance. See George v. Smith, 507 F.3d 605, 609 (7th Cir.2007) (rejecting that

“anyone who knows about a violation of the Constitution, and fails to cure it, has violated the

Constitution himself…Only persons who cause or participate in the violations are responsible.”)

See also, Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). “[T]he alleged mishandling of

[Plaintiff’s] grievances by persons who otherwise did not cause or participate in the underlying

conduct states no claim.” Defendant Melvin is DISMISSED.

        As to Defendant Eaton, Plaintiff claims only that he was interviewed by Defendant as

part of an investigation. This fails to identify any constitutional violation by Defendant Eaton,

and he is DISMISSED.

       This claim will proceed against the two named Nurses and one Jane Doe Nurse. If

Plaintiff wishes to implicate more than one Doe Nurse, he must replead with more specificity.

Plaintiff will be given an opportunity to file an amended complaint to replead as to the Doe

Correctional Officers who did not respond to his request for medication. If Plaintiff repleads, he

is to disclose the number of officers with whom he spoke, and to provide some information to aid

in their identification. Plaintiff is advised, however, that it will be his responsibility through



                                                   4
           1:19-cv-01366-MMM # 5         Page 5 of 7



initial disclosures and discovery to identify any Doe Defendants. For now, the Doe Correctional

Officers are DISMISSED. If Plaintiff does not replead, this case will proceed against the three

nurses.

          IT IS THEREFORE ORDERED:

          1.   This case shall proceed solely on the deliberate indifference claims against

Defendant Nurses Sabrina and Tracy Ellersonk as well as one Jane Doe Nurse. Warden Melvin,

Chris Eaton and the John Doe Correctional Officers are DISMISSED. Plaintiff will have 30

days in which to replead his claims against the Doe Officers and any additional Doe Nurse. The

pleading is to be captioned Amended Complaint and is to include all of Plaintiff’s claims without

reference to a prior pleading. All other claims will not be included in the case, except in the

Court's discretion upon motion by a party for good cause shown, or by leave of court pursuant to

Federal Rule of Civil Procedure 15.

          2.   Plaintiff files [3] a motion for recruitment of pro bono counsel indicating that he

has contacted several attorneys but has not received a response. The Court does not find this

sufficient to establish that Plaintiff made a good faith effort to secure counsel on his own. See

Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007. [3] is DENIED at this time. In the event

that Plaintiff renews his motion for appointment of counsel, he is to provide copies of the letters

sent to, and received from, prospective counsel.

          3.   The Clerk is directed to send to each Defendant pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

          4.   If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that



                                                   5
         1:19-cv-01366-MMM # 5             Page 6 of 7



Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

        5.      Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

        6.      Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

        7.      Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's

document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

        8.      Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.



                                                   6
           1:19-cv-01366-MMM # 5         Page 7 of 7



       9.      Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

        1) ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES; AND,

           2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES.

       LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE

WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).



           4/17/2020
ENTERED: _________________



                                             _____s/Michael M. Mihm _____
                                                    MICHAEL M. MIHM
                                              UNITED STATES DISTRICT JUDGE


       .




                                                 7
